DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restriction
A provisional election without traverse was made during telephone conversation with agent Roger Chen (67,314) on 12/8/2020 to prosecute the invention of Group I, claims 1-10. To date, the Office has not received Affirmation of this election. Appropriate action is required.
Response to Amendment/Claim Status
Claims 1-5 and 7-10 are currently pending. Claim 6 is now cancelled and incorporated into claim 1; claims 11-20 were previously withdrawn. No new claims were added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Gaidis et al (US 2012/0326250 A1-prior art of record, hereafter Gaidis) in view of Chen et al (US 8,962,349 B1-prior art of record, hereafter Chen).
Re claim 1, Gaidis discloses in FIG. 1 an MRAM structure, comprising:
a dielectric layer (insulator 118; ¶ [0032]);
a contact hole (unlabeled hole around 116; ¶ [0032]) disposed in the dielectric layer (118);
a contact plug (via 116/seed layer 111; ¶ [0022]-[0023] and [0033]-[0034]) filling in the contact hole (around 116) and protruding (sticking) out of the dielectric layer (118), wherein the contact plug (116/111) comprises a lower portion (Ta via 116) and an 
an MRAM (100 comprising layers 104/106/108/109/110; ¶ [0022]) disposed on the contact hole (around 116) and directly contacting (physically touching) the contact plug (portion 111 of 116/111), wherein a sidewall (left angled plane of layers 109/110) of the MRAM (100) and a sidewall (left angled plane of portion 111) of the contact plug (116/111) form a continuous (non-stepped) sloping side (angled plane) inclining toward (less than 90 degrees) the dielectric layer (118).

Gaidis fails to disclose wherein the contact plug (116/111) is monolithic (one-piece).
However,

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the structure of Gaidis such that the contact plug (116/111) is monolithic (one-piece), and is made of a single material (only one type of material) reduce the number of conductive materials used that function dually as etch stop layers (Chen; col. 3, lines 38-51).

Re claim 2, Gaidis discloses the MRAM structure of claim 1, wherein a first angle (as-formed) is disposed between the first sloping side (left angled plane) and the top side (upper plane), a second angle (as-formed) is disposed between the second sloping side (right angled plane) and the top side (upper plane), and the size (degree) of the first angle equals the size of the second angle (no disclosure of angle inequality in cross-sectional view; ¶ [0044]).

Re claim 4, Gaidis discloses the MRAM structure of claim 1, further comprising a spacer material layer (unlabeled non-conductive material) covering (over sides and top) the MRAM (100) and the contact plug (116/111), wherein the first sloping side (left angled plane) and the second sloping side (right angled plane) of the contact plug 

Re claim 5, Gaidis discloses the MRAM structure of claim 1, further comprising a spacer (unlabeled non-conductive material) covering (over sides and top of) the MRAM, wherein part (sidewalls of 116) of the contact plug (116/111) is not covered (overlaid) by the spacer.

Re claim 7, Gaidis and Chen discloses the MRAM structure of claim 1, wherein the contact plug (116/111 of Gaidis and 110 of Chen) is monolithic (one-piece; see claim 1), and is made of a single material (non-alloyed or single-layered metals; see claim 1); and wherein the contact plug (116/111; 110) is made of tungsten (W; Gaidis; ¶ [0023] and [0033] and Chen: col. 3, lines 38-43), where the contact plug made of tungsten (entirely) forms a contact structure without contact resistance between multiple conductive layers of a contact plug.

Re claim 8, Gaidis discloses the MRAM structure of claim 1, wherein the MRAM (100) comprises an MTJ (stack 112; ¶ [0022]), a top electrode (top contact 104; ¶ [0035]) and a bottom electrode (1st electrode 120; ¶ [0032]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gaidis and Chen as applied to claim 1 above, and further in view of Roy et al (US 9,812,155 B1-prior art of record, hereafter Roy).
see claim 2 above), but fail to disclose the size of the first angle does not equal the size of the second angle.
	However,
Roy discloses in FIG. 8 (with references to FIGS. 4-7) an MRAM structure, comprising: a first angle (1st complimentary angles to theta 1; col. 5, lines 59-63) disposed between a first sloping (left) side and a top (upper) side of magnetic device layers (202/210), a second angle (complimentary angles to theta 2; col. 5, lines 59-63) disposed between a second sloping (right) side and the top (upper) side of the magnetic device layers (202/210), and the size of the first angle (1st complimentary angles) does not equal the size (since theta 1 does nor equal theta 2 in all embodiments; col. 32, lines 32-58) of the second angle (2nd complimentary angles).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the structure of Gaidis and Chen such that the size of the first angle does not equal the size of the second angle as disclosed by Roy in order to tailor the device’s magnetic behavior toward desired characteristics for improved performance (Roy; col. 6, lines 3-16).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gaidis and Chen as applied to claim 1 above, and further in view of CHUANG et al (US 2017/0194557 A1-prior art of record, hereafter Chuang 557).
Re claim 9, Gaidis and Chen discloses the MRAM structure of claim 1, but fails to disclose wherein a barrier only contacts an inner sidewall of the contact hole (around 116).
However,
Chuang 557 discloses in FIG. 23 (with references to FIGS. 3-22) an MRAM structure, comprising: a barrier (161; ¶ [0035]) which only contacts an inner sidewall of a contact hole (via hole 137’; ¶ [0034]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Gaidis and Chen to include the barrier of Chuang 557 such that it only contacts an inner sidewall of the contact hole to provide diffusion protection to and from underlying and overlying electrodes and/or magnetic materials which could alter the electrical and/or magnetic properties of the device.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gaidis and Chen as applied to claim 1 above, and further in view of Chuang et al (US 2018/0097173 A1-prior art of record, hereafter Chuang 173).
Re claim 10, Gaidis and Chen discloses the MRAM structure of claim 1, but fails to disclose wherein a barrier contacts a sidewall of the contact hole (around 116) and a top surface of the dielectric layer (118).

Chuang 173 discloses in FIG. 1 an MRAM structure, comprising: a barrier (110; ¶ [0019]) contacts a sidewall of a contact hole (opening 108a; ¶ [0019]) and a top (upper; ¶ [0020]) surface of a dielectric layer (dielectric 108; ¶ [0019]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to method the structure of Gaidis and Chen to include the barrier contacting a sidewall of the contact hole and a top surface of the dielectric layer as disclosed by Chuang 173 to provide diffusion protection to and from the underlying and overlying electrodes to prevent altering of electrical and/or magnetic properties of electrodes and/or magnetic layers.

Response to Arguments
Applicant's arguments filed 3/8/2021 have been fully considered but they are not persuasive for the following reason(s):
For currently amended claim 1, the applicant argues that the combination of Gaidis and Chen would change the intended operation of Gaidis. The examiner, respectfully, disagrees since the applicant’s arguments seem to be based on the formation of layers 116 and 111 of Chen, as opposed to the function of conductive materials formed below an magnetic tunnel junction (MTJ) stack.
In the case of Gaidis, layers 116 and 111 are taught to each be one of Ti, Ta or W and other non-alloyed and single layer metals, where layer 111 is formed directly above and in physical contact with layer 116. In the case of Chen, layer 110 is taught to each be one of Ti, Ta or W and other non-alloyed and single layer metals.

The examiner, thusly, concludes that the combination of Gaidis and Chen is proper and obvious of currently amended claim 1.
  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765.  The examiner can normally be reached on M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC W. JONES
Examiner
Art Unit 2892



/THAO X LE/Supervisory Patent Examiner, Art Unit 2892